EXHIBIT 10.19

 

Contract #9330

 

AMENDMENT TO GAS PROCESSING AGREEMENT

 

This Amendment to Gas Processing Agreement (“Amendment”) is made and entered
into this 1st day of December, 2012, by and between CHIPETA PROCESSING LLC
(“Processor”), and GASCO ENERGY, INC. (“Processing Customer”).

 

RECITALS

 

Whereas, Processor and Processing Customer are Parties to that certain Gas
Processing Agreement (“Agreement”) dated September 21, 2011, as amended,
providing for processing of Processing Customer’s Gas at the Chipeta Plant; and

 

Whereas, Processor and Processing Customer desire to amend the Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound, Processor and Processing Customer
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, unless given a
different meaning under this Amendment, capitalized terms shall be given the
same meaning they are given under the Agreement.

 

2.             Effective Date.  This Amendment shall be effective as of date
first set forth above.

 

3.             Amendment Gas Processing Agreement.

 

(a)           Section 3(a) of the Agreement is hereby amended by deleting the
date “December 31, 2012”, wherever it appears and substituting in lieu thereof
“June 30, 2013”.

 

(b)           Section 3(b) of the Agreement is hereby amended by deleting the
date “December 31, 2012”, wherever it appears and substituting in lieu thereof
“June 30, 2013”.

 

(c)           Except as expressly amended hereby, the Agreement shall remain
effective in accordance with its terms.

 

4.             Entire Agreement; Amendment.  This Amendment constitutes the
entire agreement and understanding between the Parties with respect to the
matters covered by this Amendment, and supersedes all prior agreements and
understandings with respect thereto, and may be amended, restated or
supplemented only by written agreement of the Parties.

 

5.             Multiple Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, and with the intent to be legally bound, the Parties hereto
have caused this Amendment to be executed by their duly authorized officers or
representatives to be effective as of the date specified herein.

 

1

--------------------------------------------------------------------------------


 

GASCO ENERGY, INC.

CHIPETA PROCESSING LLC

 

 

 

By WGR Operating, LP

 

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Michael Decker

 

By:

/s/ David Gibbons

 

 

 

 

 

Name:

Michael Decker

 

Name:

David Gibbons

 

 

 

 

 

Title:

EVP/COO

 

Title:

Regional Manager Anadarko Mid-Stream

 

2

--------------------------------------------------------------------------------